DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 objected to because of the following informalities:  Claim 17 appears to have the same scope as claim 16, the only difference being that claim 16 recites “defines a distance of 5 cm” while claim 17 recites “comprises a distance of 5 cm.”  Clarification is respectfully requested. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 19-22 of copending Application No. 17/360665 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 19 of US Application ‘665 recites: 
A method of forming a molten polymer foam, the method comprising:
heating and mixing a thermoplastic polymer with a pneumatogen source to form a molten pneumatic mixture, wherein the temperature of the molten pneumatic mixture exceeds the temperature at which the pneumatogen source produces a pneumatogen at atmospheric pressure, and wherein a pressure applied to the molten pneumatic mixture is sufficient to substantially prevent formation of pneumatoceles; 
collecting a selected amount of the molten pneumatic mixture in a collection region; 
defining an expansion volume in the collection region proximal to the molten pneumatic mixture that results in a pressure drop at a rate of 0.01 GPa/s to 5 GPa/s; and 
dispensing a molten polymer foam from the collection region.”
Claim 19 of ‘359 differs from claim 1 of the instant application only in that the instant application recites “to form a molten polymer foam” in lines 10-11 after the step of “defining an expansion volume in the collection region proximal to the molten pneumatic mixture that results in a pressure drop at a rate of 0.01 GPa/s to 5 GPa/s.” However, copending application ‘665 recites “dispensing a molten polymer foam from the collection region” in the last line of the claim. Thus, an identical step, i.e. defining an expansion volume in the collection region proximal to the molten pneumatic mixture that results in a pressure drop at a rate of 0.01 GPa/s to 5 GPa/s, necessarily forms the molten polymer foam recited in the following line. Thus, the claims are identical. 
Claims 20, 21, and 22 are identical to that of the instant claims 2, 3, and 4, respectively, differing only that the instant claims recite an “expansion period,” which is the same as that of the copending application, i.e. between the defining and before the dispensing, the molten polymer foam is allowed to stand substantially undisturbed. 

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 

Claim 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 17/360665 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 of copending application ‘665 recites “A method of making a polymer foam article comprising dispensing the molten polymer of claim 19 into a mold.” It would have been obvious to one of ordinary skill in the art that a mold defines a mold cavity, depending on the desired shape of the molded material. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Turng et al. (US 2012/0181729) and further in view of Blizard et al. (US 6,169,122).
Turng et al. (US 2012/0181729) teaches an injection molding method, the method comprising dispersing a nucleating agent in a liquid, and introducing the liquid and polymer into an injection barrel of an injection molding machine. The liquid and polymer are injected into a mold corresponding in shape to a component and the component is released from the mold. See ¶11. The nucleating agent dispersed in the liquid corresponds to the instantly claimed pneumatogen source. An example of polymer is polycarbonate which is a thermoplastic polymer. See ¶29.
The injection molding machine includes a hopper for introducing material into a barrel. The material in the hopper is delivered to the polymer processing space within the barrel through an orifice. A fluidic steam of polymeric material is established in the barrel using heating elements along the barrel. See ¶22. The injection molding machine further contains an element which maintains sufficient back pressure throughout the injection process. See ¶24. 
Turng teaches that at the beginning of an injection cycle, the liquid having the nucleating agent dispersed therein (pneumatogen source) and the polymer are delivered to the polymer processing space in the barrel of the machine. A screw is used to plasticize and mix the liquid with the polymer to dissolve the liquid into the polymer to form a mixture having droplets dispersed within the polymer (i.e. a molten pneumatic mixture). The screw maintains sufficient backpressure to prevent loss of pressure within the extruder. An example of such backpressure is 55 bar, or 5.5 MPa, which falls within the range of instant claim 2.  The barrel is heated to facilitate melting of the polymer mixture (see ¶23). The solution of polymer with liquid dissolved therein is accumulated in an accumulation region, which corresponds to the instantly claimed collection region. See ¶26. Once a sufficient volume has accumulated in the accumulation (i.e. collection) region, a screw is moved so as to inject the solution into a nucleating pathway (see 19 in Figure 1). A pressure drop in the nucleating pathway causes the liquid to take on a gaseous or expanded state and forms bubbles in the polymeric material. This corresponds to the instantly claimed “defining an expansion volume in the collection region” and will result in the formation of a molten polymer foam, as gaseous liquid expands in the molten polymer. See ¶27. The backpressure of Turng is sufficient to substantially prevent formation of pneumatoceles until the pressure drop in the nucleating pathway of the barrel. The nucleated polymeric material, i.e. the molten polymer foam is injected into the molding chamber of the mold, i.e. is dispensed from the nucleating pathway into a mold. See ¶27. A molding chamber is a mold cavity which is a cavity defined by a mold. The flow of the nucleated polymeric material, i.e. the molten polymer foam, is not impeded upon being dispensed into the mold. 
Regarding claims 3-4, it would have been obvious to one ordinary skill in the art, given the teachings of Turng, to select an expansion period, including the times recited in instant claims 3-4, depending on the desired level of nucleation and expansion for the foamed article. 
Turng teaches that the molding chamber of the mold (which defines a cavity as shown in Figure 1) is filled with nucleated polymeric material, and the nucleated polymer material (i.e. the molten polymer foam) solidifies into a part as it cools. Thus, the nucleated polymer (the molten polymer foam) cools in the mold cavity. See ¶28 of Turng et al. It would have been obvious to partially, substantially, or completely fill the mold, depending on the desired size and shape of the component to be formed. 
Turng et al. do not expressly recite the volume of the mold cavity is more than 1000 cm3, more than 5000 cm3, or more than 10,000 cm3, or more than 50,000 cm3. Turng does not expressly recite the distance between two points on the surface of the mold cavity used to produce the foamed articles disclosed therein. 
However, Turng teaches a mold with a volume of 19.5 cm3 or 20.5 cm3. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use a larger mold cavity, such as those having a volume described in instant claims 11-14, if a larger size component is desired. Additionally, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made, based on the teachings of Turng, to utilize a mold cavity which comprises a distance which meets claims 15-17, depending on the desired size and shape of the final molded product. The instantly claimed foam only differs from the prior art foam in that the instantly claimed foam has been scaled up and/or has different relative dimensions, or that mold with a given distance between two points on the surface of the mold defining the cavity is utilized, which also relates to the size and shape of the foam. As set forth in MPEP 2144.04, IV, scaling up (such as in size) of a previously known material is not sufficient to establish patentability. It would be obvious to one of ordinary skill in the art to tailor the size of the mold cavity of Turng, and the volume of the mold cavity, depending on the size and/or shape of the final molded foam product. 
Turng et al. do not expressly recite the pressure drop rate which occurs in the nucleating pathway of the injection molding process. 
However, Blizard et al. teach microcellular foams formed using, for example, injection molding (see column 3, lines 10-11). A nucleating agent and blowing agent are combined with a polymer to produce the microcellular structure of the foams. A pressure drop causes nucleation of the polymer to form the polymer foams of the invention. Blizard teaches that the pressure drop rate is less than 1.0 GPa/s (see column 3, lines 30-32). This overlaps the pressure drop rate of instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of  Blizard to use a pressure drop rate which meets the instant claim limitations because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Turng and Blizard relate to the field of polymer foams formed using, for example, injection molding. While Turng et al. teaches that a pressure drop causes nucleation of the polymer and formation of bubbles, Turng et al. does not expressly state what the rate of the pressure drop is. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the pressure drop rate of Blizard, which overlaps the range of instant claim 1, in the invention of Turng et al. in order to decrease the blowing agent percentages used in the invention of Turng et al., thereby lowering the cost of the foam production. Additionally, the low pressure drop rate such as that disclosed in Blizard permits greater freedom in die design and in some cases allows for the production of foam articles at thicker cross-sectional dimensions. Furthermore, the low pressure drop rate, which lowers the amount of blowing agent required, also improves the surface quality of the resulting microcellular articles. See column 3, lines 41-52 of Blizard. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766